DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “a distal end of the variable pressure member is rotatably coupled to the first block member” (claim 6) “at a point higher than a rotational axis of the at least one lever member” (claim 8) recited in claims 6 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:
Claim 7 is dependent upon itself.  It appears this is a typo and should be dependent upon claim 6 which recites the second block member.  The examiner suggests amending the claim for proper dependency.  The claim has been interpreted as being dependent upon claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein a distal end of the variable pressure member is rotatably coupled to the first block member.”  It is unclear to the examiner how the variable pressure member can be coupled to both the lever members (claim 1) and the first block member (claim 6).  The drawings (Figs. 1 and 3-4) depict the variable pressure member being coupled to the lever members and the lever members be connected to the first block member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. US 2009/0008513.

    PNG
    media_image1.png
    558
    669
    media_image1.png
    Greyscale

Preston discloses a support system capable of supporting a workpiece in a rotary machine, the system comprising: a first block member configured to be selectively secured to a system base; at least one lever member having a proximal end rotatably coupled to the first block member; a roller member mounted to a distal end of the at least one lever member; and a variable pressure member coupled to the at least one lever member and configured to rotate the at least one lever member such that the roller member is moved to a desired height.
Preston does not specify wherein the first block member is a block merely it is two strips of metal to provide pivot points (P1, P2) to the lever member block.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the block strips to a block and the lever member block to strips as a mere reversal of parts as they would provide the same function of tilting the roller assemblies to selected desired heights.
As for claim 2, Preston teaches wherein the first block member is secured to the system base in a fixed position (see Figs. 1 and 3).
As for claim 3, Preston teaches wherein the variable pressure member (72, 82) is pneumatic, hydraulic, or electric.
As for claim 4, Preston teaches where the at least one lever member is configured as two lever members (reversal of parts) coupled to opposite sides of the first block member, the roller member extending between the distal ends of the two lever members (see annotated figure above).
As for claim 5, Preston teaches wherein a first end (76, 86) of the variable pressure member is rotatably coupled to the at least one lever member at a position higher than a rotational axis (P1, P2) of the at least one lever member.
As for claim 6, Preston teaches a second block member configured to be selectively secured to the system base (42); wherein a proximal end (74, 84) of the variable pressure member is rotatably coupled to the second block member; and wherein a distal end (76, 86) of the variable pressure member is rotatably coupled to the first block member (via the lever members).
As for claim 8, Preston teaches wherein the distal end (76, 86) of the variable pressure member is rotatably coupled to the first block member at a point (52) higher than a rotational axis (P1) of the at least one lever member, and farther from the second block member than is the rotational axis of the at least one lever member, when the roller member is in the lowered position.
As for claim 9, Preston teaches wherein the variable pressure member is hydraulic cylinder (¶0018).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the hydraulic for a pneumatic cylinder as they are commonly known in the art.
As for claim 11, Preston teaches wherein the variable pressure member is configured to selectively place an amount of pressure on the at least one lever member such that the roller member is biased upward to the desired height, and capable of lowering to follow an uneven surface of a workpiece moving on the roller member (¶0022).
As for claim 12, Preston teaches wherein the variable pressure member is configured to selectively place an amount of pressure on the at least one lever member such that the roller member maintains the desired height while a workpiece is moving on the roller member (¶0022).
As for claim 13, Preston teaches wherein the roller member is configured to be selectively removable (detached for different rollers, ¶0020).
As for claim 14, Preston teaches wherein a plurality of differently configured roller members configured to provide different workpiece support surfaces (¶0020).
As for claim 15, Preston teaches wherein the system base (42) is a rail with a substantially flat upper surface (Figs. 1-3).
As for claim 16, Preston teaches wherein a rotational axis of the roller member is substantially parallel with the substantially flat surface of the rail (see below).

    PNG
    media_image2.png
    358
    545
    media_image2.png
    Greyscale

As for claim 17, Preston teaches wherein the variable pressure member is configured to be operated by a system controller (not shown, pressure cylinder is “activated” by a user via some type of controller, ¶0022).
As for claim 18, Preston teaches wherein the at least one lever member is configured as two lever members (reversal of parts modification) rotatably coupled at respective proximal ends to opposite sides of the first block member, the roller member (59, 69) extending between distal ends of the two lever members.

    PNG
    media_image3.png
    366
    511
    media_image3.png
    Greyscale

As for claim 19, Preston teaches wherein at least a portion of the roller member is configured as a cylinder (different shapes, ¶0020).  Preston further illustrates a tapered cylinder roller assembly (59, 69).
As for claim 20, Preston teaches the support system as claimed.  See previous claim rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riley US 3054514, Kulesha US 9260176, Hackett US 6357705 are pertinent to adjustable roller stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYRONE V HALL JR/Primary Examiner, Art Unit 3723